Citation Nr: 0729723	
Decision Date: 09/20/07    Archive Date: 10/01/07

DOCKET NO.  04-34 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Entitlement to service connection for tinnitus from a 
head concussion.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
November 1957.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran does not currently have an asthma disability.  

2.  The veteran did not incur asthma during service. 

3.  The veteran does not currently have a tinnitus 
disability.  

4.  The veteran did not incur tinnitus from a head concussion 
during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for asthma have not 
been met.  38 U.S.C.A. § 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2006).  

2.  The criteria for service connection for tinnitus from a 
head concussion have not been met.  38 U.S.C.A. § 1131, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  To establish 
service connection, three requirements must be met: (1) the 
existence of a current disability; (2) an injury or disease 
was incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice malaria.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) (a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of the relationship between that disability and 
an injury or disease incurred in service).  

No medical treatment records are in the record.  Thus, there 
is no evidence that the veteran has a current disability of 
asthma or a current disability of tinnitus.  A veteran cannot 
qualify for service connection without a medical finding of a 
current disability.  Congress specifically limits disability 
compensation to those who have a present disability.  
Degmetich v. Brown, 104 F.3d 1328, 1330-1332 (a currently 
existing disability is required to establish service 
connection); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (service connection is not appropriate without 
evidence of a presently existing disability).  The lack of 
evidence on this requirement, alone, is sufficient to deny 
the veteran's claims.  

But there also is no evidence that asthma or tinnitus were 
incurred during service.  In the absence of a disease or 
injury during service, service connection cannot be granted.  

Nor does the reasonable doubt doctrine apply here.  When 
there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor. 38 U.S.C.A. § 5107(b) and 38 C.F.R. 
§ 3.102.  But when, as here, there is no evidence in favor of 
the claim, there is no reasonable doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (benefit of the 
doubt rule inapplicable when the preponderance of the 
evidence is against the claim).  

Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), also held 
that, as the degree of disability and effective date of the 
disability are part of a claim for service connection, VA has 
a duty to notify claimants of the evidence needed to prove 
those parts of the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).    

The RO's November 2003 letter describing the evidence needed 
to support the veteran's claim was timely mailed before the 
August 2004 rating decision.  It described the evidence 
necessary to substantiate a claim for service connection, 
identified what evidence VA was collecting, requested the 
veteran to send in particular documents and information, and 
identified what evidence might be helpful in establishing his 
claim.  That letter did not invite the veteran to send VA 
whatever evidence he had in his possession pertaining to his 
claim, or address what evidence was necessary with respect to 
the rating criteria or the effective date of an award for 
service connection.  Although the veteran has not raised any 
notice issues, the failure to provide complete, timely notice 
to the veteran raises a presumption of prejudice, so that VA 
has the burden to establish that the veteran was not, in 
fact, prejudiced by the inadequate notice.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original November 2003 letter because those flaws were cured 
long before the June 2007 supplemental statement of the case 
was issued.  See Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (a statement of the case or a supplemental 
statement of the case can be considered a readjudication of a 
claim after the issuance of proper notice); see also Mayfield 
v. Nicholson, 20 Vet. App. 537, 541-42 (2006).  An 
August 2006 letter to the veteran provided him with notice 
that complied with Dingess v. Nicholson, 19 Vet. App. 473 
(2006), and invited him to provide VA with any service 
medical evidence in his possession that pertained to the 
claim.  Since the veteran had a meaningful opportunity to 
participate in the adjudication process, he was not 
prejudiced by the delay in receiving all required notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder and by trying to obtain his 
service records.  

Before this claim was filed, the National Personnel Records 
Center (NPRC) had notified the veteran and VA that the 
veteran's service medical records were not available and were 
likely destroyed in a July 12, 1973, fire at the NPRC.  Under 
such circumstances, VA is under a heightened duty to search 
for medical information from alternative sources in order to 
attempt to reconstruct those records.  Cuevas v. Principi, 3 
Vet. App. 543, 548 (1992).   

The RO sought the records from Keesler Air Force Base (AFB) 
and from Tyndall AFB, as the veteran requested.  Record 
keepers from both facilities informed the RO that no records 
for the veteran were maintained at those facilities.  In 
November 2003, the RO advised the veteran that his service 
medical records were not available and notified him of other 
means of establishing inservice disease or injury.  

In August 2006, the veteran was again notified that the NPRC 
did not have his service medical records and he was asked to 
complete an enclosed NA Form 13055 so that alternative 
searches could be made for those records.  Specifically, the 
veteran was informed that more detail was needed because the 
National Archives and Records Administration could not search 
without knowing the month, as well as the year, of medical 
treatment.  The veteran did not respond to that letter. 

Mental Health Ward clinical records from Tyndall AFB were 
nevertheless sought, but the record-keeper responded that 
those records could not be searched without information of 
the veteran's assigned unit at the time of treatment in 1956.  
Accordingly, in April 2007, the veteran was sent another 
NA Form 13055 and asked to complete it so that the National 
Archives could search for his records.  He was also asked to 
provide information about the unit he was assigned to during 
the time of mental health treatment in 1956 while at Tyndall 
AFB.  The veteran did not respond to that letter.  

By trying to obtain the relevant records and informing the 
veteran of the additional information that was required in 
order to complete a search, VA fulfilled its duty to assist 
the veteran.  

The veteran argues that he never received the de novo review 
he requested from the RO because four days after he was 
notified that his request for de novo review had been 
received, an adverse decision had been issued.  In light of 
the absence of evidence in the record, the fact that the 
statement of the case was issued quickly does not raise an 
inference of impropriety.  In any event, the August 2004 
statement of the case on its face reflects understanding of 
the issues in the veteran's appeal.  

The veteran also requested a medical examination.  There is 
no competent evidence in the record that the veteran is 
currently diagnosed with asthma or tinnitus.  There is no 
evidence about any events, injury, or disease that occurred 
during the veteran's service that relate to asthma or 
tinnitus.   Thus, the record does not show that VA had a duty 
to provide the veteran with an examination.  38 C.F.R. 
§ 3.159(c)(4).   In any event, since there was no evidence 
with respect to two required elements to establish 
entitlement to service connection, a medical opinion was not 
necessary to decide this appeal.  


ORDER

Service connection for asthma is denied. 

Service connection for tinnitus from a head concussion is 
denied. 



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


